Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140946 & (74)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  J. EDWARD KLOIAN,                                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices
            Cross-Appellant,
  v                                                                 SC: 140946
                                                                    COA: 287812
                                                                    Washtenaw CC: 84-028688-CK
  THOMAS VAN FOSSEN, Personal
  Representative of the Estate of William
  VanFossen,
               Defendant, Third-Party
               Plaintiff-Appellee,
  and

  VICTOR T. WEBER,
            Third-Party Defendant-Appellant,
            Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 21, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         1018                                                                  Clerk